Exhibit 10.3

AMENDED AND RESTATED INTANGIBLE ASSET LICENSE AGREEMENT

This AMENDED AND RESTATED INTANGIBLE ASSET LICENSE AGREEMENT (this “Agreement”),
dated as of June 22, 2015, is by and between MS Real Estate Management Company
(“Licensor”) and Martha Stewart Living Omnimedia, Inc., a Delaware corporation
with offices in New York, New York (the “Company”).

WHEREAS, Licensor has the right to license the intangible asset consisting of
Martha Stewart’s lifestyle. Licensor’s lifestyle intangible asset encompasses
Martha Stewart’s lifestyle and the public perception of Martha Stewart’s
lifestyle. It includes, but is not limited to: real property that Martha Stewart
owns directly or indirectly as of the date hereof (the “Real Property” or “Real
Properties,” including without limitation the addresses on file with the Company
for the properties in each of (a) Katonah, New York, (b) East Hampton, New York,
and (c) Seal Harbor, Maine, but excluding any Subsequently-Acquired Real
Property (as defined below) that is not an Elective Real Property (as defined
below)); the design of and the furnishings and finishings contained in the
structures located on the Real Properties; the manner in which Martha Stewart
selects, designs and arranges the finishings and furnishings contained in the
structures located on the Real Properties; the inventory of home furnishings
Martha Stewart has acquired and maintains for use in the structures located on
the Real Properties; the color schemes, fabrics, art, linens, glassware,
appliances in the kitchens in the structures located on, and the gardens located
on, the Real Properties, which Martha Stewart designs and maintains; the outdoor
furniture located on the Real Properties; and any other items that contribute to
the visible appearance and impression of the Real Properties (collectively, the
“Lifestyle Intangible Asset”);

WHEREAS, the Company entered into an Agreement and Plan of Merger (the “Merger
Agreement”), dated as of June 22, 2015, by and among Madeline Merger Sub, Inc.,
a Delaware corporation and wholly owned Subsidiary of TopCo, Sequential Brands
Group, Inc., a Delaware corporation, Singer Merger Sub, Inc., a Delaware
corporation and wholly owned Subsidiary of TopCo, and Singer Madeline Holdings,
Inc., a Delaware corporation (“TopCo”); and

WHEREAS, pursuant to the Merger Agreement, Licensor and the Company wish to
further amend and restate the Intangible Asset License Agreement, dated as of
June 13, 2008, as such agreement was amended in December 2008, on June 8,
2010, July 9, 2012 and July 2, 2013 (“Prior Agreement”), between the parties
hereto, on the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual premises set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. The Company’s Acknowledgment of Licensor’s Rights. The Company hereby
acknowledges that (a) Martha Stewart exclusively owns all right, title and
interest throughout the world (the “Territory”) in and to the Lifestyle
Intangible Asset, which Lifestyle Intangible Asset has intrinsic value, and
(b) Licensor and Martha Stewart otherwise reserve all rights to the Lifestyle
Intangible Asset except those specifically granted to the Company herein
(provided, however, that this reservation of rights shall not alter in any
manner the Company’s rights under that certain Amended and Restated Intellectual
Property License and Preservation Agreement



--------------------------------------------------------------------------------

dated as of even date herewith between Martha Stewart and the Company (the “IP
License Agreement”)). Licensor represents and warrants to the Company that, as
of the date hereof, Licensor has the power and authority to license the
Lifestyle Intangible Asset on the terms and conditions of this Agreement.

2. Term. The initial term of this Agreement shall commence upon the Effective
Time (as defined in the Merger Agreement) and shall expire on December 31, 2020
(the “Initial Term”). The Initial Term will automatically renew for one
additional five (5) year period if either the aggregate Gross Licensing Revenues
(as defined in the Employment Agreement, between TopCo and Martha Stewart, dated
as of even date herewith) for calendar years 2018 through 2020 exceed $195
million or the Gross Licensing Revenues for calendar year 2020 equal or exceed
$65 million (the “Renewal Term” and, together with the Initial Term, the
“Term”). In the event the Merger Agreement is terminated, this Agreement shall
automatically terminate (and the Prior Agreement shall remain in full force and
effect).

3. Consideration. During each year of the Term, the Company shall pay Licensor,
or an entity designated by Licensor in writing, a guaranteed fee of $1,700,000,
payable in a lump sum, payable in each year upon the Effective Time and on each
anniversary thereof. For the avoidance of doubt, the payments described in this
Section 3 shall continue to be made without regard to any termination of this
Agreement for any reason.

4. Use of the Lifestyle Intangible Asset.

(a) Subject to the terms and conditions of this Agreement, Licensor hereby
licenses to the Company the perpetual, exclusive right to use, and to authorize
others to use (subject to Licensor’s consent right set forth in Section 4(e)),
pursuant to the terms hereof, throughout the Territory, the Lifestyle Intangible
Asset (i) on or in connection with any products and services of the Company or
its affiliates or their respective licensees, developed, manufactured and sold
(or previously developed, manufactured and sold) as of the Effective Date or
following the Effective Date in accordance with the terms of this Agreement,
other than those products or services which are New Uses (as defined herein)
(all such products and services, which include the Lifestyle Intangible Asset ,
are referred to herein as the “Licensed Products” and the “Licensed Services”),
and (ii) for New Uses, which in all cases are branded under the “Martha Stewart”
mark or the other Marks (as defined in the IP License Agreement), during the
term of this Agreement. All uses approved prior to the date hereof are included
in the foregoing license grant if used in substantially the same manner as used
prior to the date hereof. For avoidance of doubt, after the expiration of the
Term, the Company shall not have any right to utilize any elements of the
Lifestyle Intangible Asset that did not exist as of the date of such expiration
or termination (“Post-Term Elements”), but shall have the perpetual license to
use, and to authorize others to use, the Lifestyle Intangible Asset exclusive of
Post-Term Elements, in accordance with the foregoing sentence.

(b) During the term of any sublicense pursuant to this Agreement (the “Company
License Agreements”), the Company shall include requirements that its licensees
preserve the goodwill of the Lifestyle Intangible Asset and New Uses (provided
that the Company shall not be required to amend the terms of any Company License
Agreements signed prior to the Effective Date) and shall use commercially
reasonable efforts to cause the licensees

 

2



--------------------------------------------------------------------------------

thereof to comply with the terms of the Company License Agreements relating
thereto. The use of the Lifestyle Intangible Asset by, and Licensed Products and
Licensed Services of, the Company or any licensee (or sublicensee) shall be at
least substantially consistent with the Historical Standard (as defined below).
The “Historical Standard,” as of any date, shall mean the substantially the same
quality and positioning, including for products and services themselves and any
packaging and related material, and any marketing (the “Historical Criteria”) as
any Licensed Products and/or Licensed Services offered by the Company or sold
under any Company License Agreements at any time after February 3, 1997 and
before the Effective Date, including, without limitation, with respect to those
Licensed Products sold under the Company’s prior license agreement with Kmart
Corporation. Licensor and the Company hereby acknowledge and agree that the sale
of Licensed Products and Licensed Services shall only be permitted through the
Mass Tier Channel of Distribution (as defined below) if the applicable Licensed
Products and Licensed Services were, prior to the date hereof, sold through the
Mass Tier Channel of Distribution. Except as set forth in the immediately
preceding sentence, Licensed Products and Licensed Services may only be sold
through the Mass Tier Channel of Distribution or any channel below the Mass Tier
Channel of Distribution with the Licensor’s (or her legal representatives’,
heirs’ (including trusts and trustees) or estates’) written consent, such
consent not to be unreasonably withheld, conditioned or delayed. With respect to
channels of distribution not in existence on the Effective Date, Licensed
Products and Licensed Services, to the extent such Licensed Products or Licensed
Services are permitted to be sold in the Mass Tier Channel of Distribution
pursuant to the terms hereof, may be sold through new channels of distributions
not in existence on the Effective Date if such new channel is of equal or
greater prestige to the Mass Tier Channel of Distribution. With respect to any
New Uses (as defined below), (i) those products and services set forth on
Schedule B are pre-approved for sale in the Mass Tier Channel of Distribution or
above, (ii) such New Uses may at all times be sold in channels of distribution
above the Mass Tier of Distribution, and (iii) the sale of any other products or
services (i.e., other than those set forth on Schedule B) which are New Uses
through the Mass Tier Channel of Distribution or below shall require the written
consent of Licensor (or her legal representatives, heirs (including trusts and
trustees) or estates)), such consent not to be unreasonably withheld,
conditioned or delayed. As used herein, the term “Mass Tier Channel of
Distribution” shall mean general merchandise or specialty retailers selling
primarily first-quality, in-season merchandise to the mass consumer market (such
as, by way of example, the following stores: Kmart, Wal-Mart, Target, J.C.
Penney, Bed Bath & Beyond, DSW, Old Navy and Amazon.com and its subsidiary
Zappos.com), but, for clarity, does not include any Off-Price Retailers (defined
below), budget, discount, variety or so-called “dollar” retailers or comparable
retailers (such as Five Below, Shopko, National Stores, Family Dollar Stores or
Big Lots stores). As used herein, the term “Off-Price Retailers” shall mean
retailers that are known for selling nationally-recognized branded products at
discounted prices (such as TJX Companies’ TJ Maxx, Marshall’s and Home Goods).
Notwithstanding the foregoing or anything to the contrary in this Agreement, the
Company or its licensees (or sublicensees) (y) shall be entitled to sell
Licensed Products and products which are New Uses which, in either case, are not
of first quality (including “seconds” and “irregulars”) or which are
end-of-season closeouts through Off-Price Retailers, and (z) may undertake
special cut-up programs for Licensed Products and other products which are New
Uses with Off-Price Retailers in accordance with industry practice for
comparable products. In determining whether Licensed Products or Licensed
Services comply with the Historical Standard, with respect to particular
Licensed Products or Licensed Services,

 

3



--------------------------------------------------------------------------------

the parties will look to the Historical Criteria with respect to such Licensed
Products or Licensed Services in comparison with the same Licensed Products and
Licensed Services previously offered by the Company or under the Company License
Agreements. Subject to and without in any way limiting the foregoing
requirements regarding Licensed Products and/or Licensed Services, the parties
hereby acknowledge and agree that the Historical Standard shall not otherwise
restrict the Company from contracting with, or using services or deliverables
from, outside service providers (including the Company’s licensees) to provide
design, production and other services (including creative services) relating to
the Licensed Products or Licensed Services or require the Company to adhere to
any particular spending requirements or budgets, historical or otherwise, with
respect to such functions. All uses of the Lifestyle Intangible Asset by the
Company and its affiliates and their respective licensees prior to the Effective
Date are hereby approved for use by the Company and in connection with Licensed
Products and Services; provided, that, such use is (i) consistent with the terms
of this Agreement, and (ii) substantially similar to the use prior to the
Effective Date. Subject to the rights reserved for Licensor hereunder, including
the Reserved Rights (as defined below), Licensor shall not (I) grant any rights
to the Lifestyle Intangible Asset to any other person or entity following the
Effective Date that conflict or compete with, or would reasonably be expected to
conflict or compete with, those granted to the Company under this Agreement,
including granting a third party the right to use the Lifestyle Intangible Asset
in connection Licensed Products, Licensed Services and New Uses or (II) use the
Lifestyle Intangible Asset in a manner that could reasonably be expected to
infringe or otherwise conflict with the Marks.

(c) The Company and its affiliates and their respective licensees may use the
Lifestyle Intangible Asset in connection with new businesses, products or
services not planned, launched or developed prior to the Effective Date (such
new businesses, products, and services, collectively, “New Uses”), in each case,
so long such New Uses, (i) are (A) substantially consistent with the uses of the
Lifestyle Intangible Asset prior to the Effective Date, (B) substantially
consistent with or exceed the Historical Standard for the most similar Licensed
Products or Licensed Services in existence prior to the Effective Date, (C) the
same general quality and positioning, including for products and services
themselves and any packaging and related material, and any marketing as the
better licensed brands sold in the applicable channel of distribution for the
applicable product or service (as permitted hereunder), and (D) not contained
within any of the categories attached hereto as Schedule C, or (ii) have been
consented to in writing by Licensor. For clarity, New Uses shall not include,
and Licensor’s consent shall not be required for, reasonable extensions of the
lines of business in which the Company or its affiliates or their respective
licensees are engaged or planned to be engaged at the Effective Date (including
the Licensed Products or Licensed Services), which extensions (and their related
products and services) shall be included in the license contained herein and
subject to the Historical Standard and other use requirements contained herein.
The Company shall keep Licensor advised of any New Uses in a timely manner, so
that such entity may confirm the Company’s compliance with the terms hereof.

(d) Subject to the terms and conditions of this Agreement, Licensor hereby
grants to the Company the exclusive right to use and exploit in any and all
media the Lifestyle Intangible Asset as it appears in any and all television
programs, digital media and/or videos (including content developed for the
Company’s on line/digital businesses) produced by or for the Company (or its
predecessor) (collectively, the “Programs”), whether such Programs were

 

4



--------------------------------------------------------------------------------

produced, aired, marketed or sold prior to, on, or after, the date of this
Agreement, provided that the grant in this sentence shall be limited to the use
of such Programs (i) substantially as a whole (it being acknowledged and
understood that the Company shall have the right to edit such Programs for time
and commercials and to add bumpers and introductions), (ii) as part of a
collection or similar compilation (such as “Best of” programs or videos) of
Licensor appearances relating to the business colloquially known as of the date
hereof as “Martha Stewart Living Television”, (iii) in any other manner used by
the Company prior the Effective Date, including, without limitation, under the
Company’s agreements with AOL, Yahoo and other Internet Service Providers or
(iv) as excerpts (which, for the avoidance of doubt, shall not include
“outtakes” or “bloopers”) of such Programs, for use on streaming services and
the advertising, promotion and/or marketing of any of the foregoing. For the
avoidance of doubt, with respect to new Programs produced after the Effective
Date, Licensor will have a reasonable right of approval over the Lifestyle
Intangible Asset, and the use thereof, in the Programs at its various stages
(e.g., storyboard, script, rough cut, etc.) prior to Company’s exploitation
thereof, such approval not to be unreasonably withheld, conditioned or delayed.

(e) To the extent that, during the term hereof, the Company desires access to
the Real Properties in order to utilize the Lifestyle Intangible Asset, the
Company shall provide reasonable notice of the intended dates and manner of use
and the parties shall cooperate therewith; provided that Licensor shall provide
the Company with any such requested access to the Real Properties in a manner
consistent with past practice pursuant that certain Location Rental Agreement
dated as of September 17, 2004 between Martha Stewart and the Company (the
“Location Rental Agreement”), which Location Rental Agreement was extended by a
letter agreement on September 18, 2007; and provided further that Licensor may
deny access to the Real Properties to Company’s sublicensees other than those
entities with which the Company has a bona fide business relationship involving
matters other than the Real Properties at its sole discretion, and further
provided that Licensor maintains a reasonable right to review and object to an
excessive number of staff proposed for any such use. In addition, the Company
and Licensor will negotiate in good faith an arms-length fee in connection with
any use of the Real Properties in an amount not to exceed $75,000 per year.

(f) Subject to the Company’s indemnity obligations under paragraph 7 below, to
the extent that the Licensor incurs any expenses in connection with the
Company’s use of the Lifestyle Intangible Asset or any element of the Lifestyle
Intangible Asset (including without limitation any costs associated with
cleaning, arranging and maintenance of any items within the Lifestyle Intangible
Asset), Licensor shall bear such costs; provided that the Company shall be
responsible for (i) all film, video, photography and other production costs it
incurs or authorizes in writing related to its use of the Lifestyle Intangible
Asset and (ii) such other costs as may be approved in advance by the Company in
writing, within any budget limitations that may be specified in such approval.

(g) Subject to the terms of this Agreement, during the term of this Agreement,
Licensor shall, at its expense, cause the Real Properties to be maintained,
landscaped, gardened and developed in a manner generally consistent with past
practice; provided that the Company (i) shall be responsible for
Company-approved costs associated with those business expenses set forth on
Schedule A hereto, and (ii) shall reimburse Licensor for up to $100,000 in
approved and documented household expenses associated with the Real Properties.

 

5



--------------------------------------------------------------------------------

(h) Notwithstanding any other provision of this Agreement, but subject to any
employment or other agreement that Licensor may have from time to time with the
Company, the license provided herein shall not prohibit Licensor (or Martha
Stewart personally) from using or exploiting the Lifestyle Intangible Asset in
connection with (collectively, the “Reserved Rights”): (i) writing books
(including biographies or memoirs), articles, movies, plays, scripts or other
literary products in areas other than businesses of the Company covered by this
Agreement (including, without limitation, with respect to the Licensed Products,
Licensed Services and New Uses); (ii) making speeches or public appearances
(including on radio, television, in films or over the Internet or similar media)
for any purpose other than the promotion of a product or service that competes
in any material respect with the Licensed Products and Licensed Services at that
time; (iii) endorsing products or services which are not competitive in any
material respect, at the time of the commencement of such endorsement, with the
Licensed Products, Licensed Services or New Uses; (iv) becoming a director,
employee, partner, advisor, member, consultant or shareholder of, investor in or
otherwise being engaged with any other company, corporation, partnership or
other entity which is not competitive with the Company at the time Licensor
assumes such position; and (v) activities which are incidental and do not
significantly infringe on the Marks or the Company’s rights hereunder

(i) Any sublicense by the Company of the Lifestyle Intangible Asset shall
contain protections with respect to the Lifestyle Intangible Asset consistent
with the terms hereof and shall acknowledge that such sublicensee does not
obtain any ownership rights in, or goodwill to, the Lifestyle Intangible Asset.

5. Quality of Products and Services Provided in Connection with Lifestyle
Intangible Asset. Following the expiration or termination of the Employment
Period as defined and under Licensor’s Employment Agreement with Topco of even
date herewith, upon Licensor’s reasonable request and to the extent Licensor (or
her designee, successor or assignee) reasonably deems it to be necessary to
protect Licensor’s rights under this Agreement, Licensor or her designee,
successor or assignee shall have the right to request and receive, at no cost to
the recipient, representative samples of each Licensed Product and Licensed
Service, and any New Uses, as well as a prototype of each type of all
promotional, advertising and marketing material used in connection therewith,
for the purpose of evaluating the compliance with the terms contained herein of
the same. In the event that in Licensor’s (or her designee, successor or
assignee) reasonable and good faith judgment, any Licensed Product or Licensed
Service fails (other than in an immaterial manner) to satisfy the Historical
Standard, or any New Use fails to comply with paragraph 4(c) above, then
promptly upon written notice by Licensor to the Company, the Company and
Licensor (or her designee, successor or assignee) shall cooperate in good faith
to make necessary and appropriate changes (if any) in the quality of such
Licensed Product or Licensed Service or New Use to comply with the standard and
other applicable terms provided for herein; provided that nothing in this
sentence shall be deemed to affect the substantive rights and obligations of the
parties hereunder.

6. Lifestyle Intangible Asset.

(a) The Company acknowledges that it is not, and will not become by virtue of
this Agreement, the owner of any right, title or interest in and to the
Lifestyle Intangible Asset in any form or embodiment. The Company shall not at
any time knowingly commit any act

 

6



--------------------------------------------------------------------------------

anywhere in the world which would reasonably be expected to have a material
adverse effect on Licensor’s rights in and to the Lifestyle Intangible Asset, or
any registrations therefor or any applications for registration thereof,
including use of the Lifestyle Intangible Asset in an obscene or lewd or
derogatory manner. Unless the other party’s conduct violates the terms of this
Agreement or applicable law, neither party shall challenge or knowingly assist
or cause any third party to challenge or assist, whether directly or indirectly,
anywhere in the world the other party’s ownership of or the validity of the
other party’s intellectual property (including any rights to intellectual
property held by the Company), any application for registration therefor or any
rights therein or thereto, in each case, before any court, agency, or other
tribunal, or in defending any claim of infringement. The term “assist” shall
include providing any third party, whether directly or indirectly, with an
analysis of any intellectual property in furtherance of an actual or
contemplated validity challenge.

(b) The Company, at its expense, shall file appropriate registrations in its own
name or in the name of a Company subsidiary or affiliate so as to preserve the
goodwill and Licensor’s rights in the Lifestyle Intangible Asset, shall
prosecute and defend such registrations and all common law rights in the
Lifestyle Intangible Asset consistent with good commercial practices, and shall
use all reasonable commercial efforts to defend and otherwise protect the
Lifestyle Intangible Asset, provided that following the Effective Date, Licensor
shall have the right to reasonably direct and control such actions, in each case
at the Company’s expense. At the request of Licensor, and at the Company’s
expense, the Company shall prosecute, including by filing lawsuits or other
actions, any potential infringement, dilution, libel, slander or other
diminution in the goodwill or other denigration of the Lifestyle Intangible
Asset by any third party, to the extent that, unless in the opinion of the
Company’s outside intellectual property counsel there is no basis for such
action or such action could reasonably be expected to have a material adverse
impact on the Lifestyle Intangible Asset. The Company shall be entitled to the
proceeds, or other legal remedies, of any such action. The Company may also
institute such actions where not requested by Licensor in the event the Company
determines that the protection of the Lifestyle Intangible Asset reasonably
requires such action. In the event that the Company learns of any infringement
or other violation of rights in or to the Lifestyle Intangible Asset, it shall
promptly notify Licensor thereof.

(c) At Licensor’s request, the Company shall execute all documents reasonably
requested by Licensor to confirm Martha Stewart’s ownership of rights in and to
the Lifestyle Intangible Asset. The Company shall cooperate at Licensor’s
reasonable request in connection with the filing and prosecution of applications
to register intellectual property rights in the Lifestyle Intangible Asset and
in connection with the maintenance and renewal of such registrations as may
issue. Licensor and the Company shall cooperate in good faith, taking into
account their respective interests in and rights to the Lifestyle Intangible
Asset, to determine whether or not such applications are filed and prosecuted
and registrations are maintained. The Company shall bear all costs and expenses
of any such filings or proceedings.

(d) If one party hereto reasonably requests of the other to take an action in
connection with the foregoing, the other party shall cooperate in connection
with any such action, including, without limitation, by being a plaintiff or
co-plaintiff and by causing its officers, directors, and employees to execute
documents and to testify. If the Company desires to take action with respect to
a violation or infringement of the Lifestyle Intangible Asset, it shall

 

7



--------------------------------------------------------------------------------

consult with Licensor, and shall not take any actions which Licensor reasonably
requests not to be taken. All costs and expenses of the actions described in
this Section 6(d) shall be borne by the Company.

7. Indemnity.

(a) The Company hereby saves and holds Licensor, its successors and assigns, and
Martha Stewart, her heirs (including trusts and trustees), estate, successors
and assigns (the “Indemnified Parties”) harmless of and from, and indemnifies
and agrees to defend them against any and all losses, liability, damages and
expenses (including, without limitation, reasonable attorney’s fees and
expenses) which the Indemnified Parties may incur or be compelled to pay, or for
which the Indemnified Parties may become liable or be compelled to pay in any
action, claim or proceeding against any of the Indemnified Parties, in each
case, for or by reason of any acts, whether of omission or commission, that may
be committed or suffered by the Company or any of its officers, directors,
employees, agents or servants (other than the Indemnified Parties) in connection
with the Company’s performance of its obligations under this Agreement, the use
(including sublicensing) of the Lifestyle Intangible Asset (including any claims
asserting personal injury, property damage, product liability or breach of any
express or implied warranty), or the breach by the Company of any covenant
contained herein in each case, except to the extent such loss, liability, damage
or expense or action, claim or proceeding is primarily due to the gross
negligence or willful misconduct of an Indemnified Party. The indemnification
rights provided for herein shall also apply to any use by the Company of the
Lifestyle Intangible Asset prior to the date hereof.

(b) In the event that an Indemnified Party receives notice of a claim as to
which indemnification is sought, such party shall reasonably promptly notify the
Company thereof, except that the failure to so notify shall not exempt the
Company from its obligations hereunder, except to the extent that such failure
has actually prejudiced the Company’s legal position with respect to the claim.
Upon receipt of notice, the Company shall advise the Indemnified Party that it
has assumed the defense thereof. The Indemnified Party shall have the right, at
the expense of the Company, to retain legal counsel to participate in and
monitor the defense of the claim, provided that the Company shall have the right
to direct and control such defense. The Company shall not, without Licensor’s
written consent, settle or compromise any claim or consent to entry of any
judgment which does not include as an unconditional term thereof the giving by
the claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim, nor shall the Company settle or compromise
any claim relating to the Lifestyle Intangible Asset which would limit the use
by Licensor of the Lifestyle Intangible Asset in any manner whatsoever without
Licensor’s consent.

(c) The Company shall maintain in effect at all times a general liability policy
and errors and omissions insurance, in customary amounts taking into account the
size of the Company, the value of the Lifestyle Intangible Asset and the
obligations of the Company hereunder, and shall name Martha Stewart, Licensor
and the other Indemnified Parties hereunder as beneficiaries thereof for
purposes of this Agreement.

 

8



--------------------------------------------------------------------------------

8. Sale or Purchase of Real Properties.

(a) At any time during the term of this Agreement, Licensor, Martha Stewart and
any entity she directly or indirectly controls may sell any or all of the Real
Properties without the consent of the Company. Such sale shall not affect the
obligations of the Company under Section 3 of this Agreement.

(b) If at any time during the term of this Agreement, Martha Stewart directly or
indirectly, including through Licensor, acquires any real property (each a
“Subsequently-Acquired Real Property”), Licensor may in its sole discretion
offer the Company the right to include such Subsequently-Acquired Real Property
within the Lifestyle Intangible Asset by giving the Company written notice of
such offer. Upon receipt of such notice, the Company shall have the right in its
sole discretion to accept the offer to include such Subsequently-Acquired Real
Property within the Lifestyle Intangible Asset by giving Licensor written notice
of such acceptance (in the event of such an offer and acceptance, such
Subsequently-Acquired Real Property shall be referred to herein as an “Elective
Real Property”). It is expressly understood and agreed that Martha Stewart is
under no obligation to either directly or indirectly, including through
Licensor, acquire any additional real property or to offer to include any
Subsequently-Acquired Real Property within the Lifestyle Intangible Asset if
acquired and the Company is under no obligation to accept an offer by Licensor
to include any Subsequently-Acquired Real Property within the Lifestyle
Intangible Asset.

9. Certain Remedies. The parties agree that the remedies at law for any material
breach or threatened material breach of this Agreement, including monetary
damages, are inadequate compensation for any loss and that the non-breaching
party shall be entitled to seek specific performance of this Agreement. The
parties hereto waive any defense to such claim that a remedy at law would be
adequate. In the event of any actual or threatened material default in, or
material breach of, any of the terms hereof, the party aggrieved thereby shall
have the right to seek specific performance and injunctive or other equitable
relief with respect to its rights hereunder, in addition to any remedies
available at law.

10. Miscellaneous.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b) This Agreement is assignable by the Company to any of its affiliates or to
any successor of the Company which acquires all or substantially all of the
assets or businesses of the Company (or its affiliates) or to an acquirer,
whether by sale, merger, recapitalization or other business combination, of all
or substantially all of the equity, assets or businesses of the Company without
Licensor’s consent, provided that (i) any such successor or assignee shall
provide Licensor with a written agreement that it shall be bound by all the
terms of this Agreement and (ii) with respect to an assignment to an affiliate,
the Company or Topco guarantees the obligations of such affiliate hereunder.
This Agreement shall be assignable by Licensor to any entity controlled by
Martha Stewart and inure to the benefit of and be binding upon the successors,
legal representatives, and assigns of Licensor, provided that any such

 

9



--------------------------------------------------------------------------------

successor or other assignee shall provide the Company with a written agreement
that it shall be bound by all the terms of this Agreement and the Licensor
agrees in writing to continue to be bound by the Agreement’s terms. Except as
specified in this Section 10(b), this Agreement is not assignable.

(c) All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Licensor:

MS Real Estate Management Company, at the address on file with the Company

with a copy (which shall not constitute notice) to:

Grubman Shire & Meiselas, P.C.

152 West 57th Street

New York, NY 10019

Attention: Allen J. Grubman; Lawrence Shire; Eric Sacks Email:
AGrubman@gispc.com; lshire@gispc.com; esacks@gispc.com

If to the Company:

Martha Stewart Living Omnimedia, Inc.

601 West 26th Street

New York, New York 10001

Attention: General Counsel

or to such other address as either party furnishes to the other in writing in
accordance with this Section. Notices and communications shall be effective when
actually received by the addressee.

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

(e) Licensor and the Company acknowledge that this Agreement, at the Effective
Time, will supersede any other agreement between them concerning the subject
matter hereof; provided that this Agreement does not amend or modify in any
respect any terms of the Employment Agreement or the IP License Agreement, and
to the extent of any conflict between this Agreement and the IP License
Agreement, the IP License Agreement will control.

(f) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.

 

10



--------------------------------------------------------------------------------

11. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the guidance issued thereunder (“Section 409A”) and, accordingly,
to the maximum extent permitted, all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. Licensor is hereby advised to seek independent
advice from Licensor’s tax advisor(s) with respect to any payments or benefits
under this Agreement. Notwithstanding the foregoing, the Company does not
guarantee the tax treatment of any payments or benefits provided under this
Agreement, whether pursuant to the Code, federal, state, local or foreign tax
laws and regulations.

(b) If Martha Stewart is deemed to have “separation from service” with the
Company and she is deemed to be a “specified employee”, each within the meaning
of Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
providing of any benefit under this Agreement, including without limitation the
payments pursuant to paragraph 3 above, that is required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment or benefit shall
not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of Martha Stewart’s separation from
service, or (ii) the date of her death, if and to the extent such six-month
delay is required to comply with Section 409A(a)(2)(B) of the Code. In such
event, on or promptly after the first business day following the six-month-delay
period, all payments delayed pursuant to this Section 12 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(c) If under this Agreement, an amount is to be paid in installments, each
installment shall be treated as a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii).

Remainder of page intentionally left blank; signature page follows.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed in its name on its behalf, all as of the day and year first above
written.

 

MS REAL ESTATE MANAGEMENT COMPANY By:

/s/ Martha Stewart

Name: Title: MARTHA STEWART LIVING OMNIMEDIA, INC. By:

/s/ Daniel W. Dienst

Name: Daniel W. Dienst Title:Chief Executive Officer

Signature Page to Amended and Restated Intangible Asset License Agreement